        Case 1:17-cv-00877-MMS Document 100 Filed 07/13/20 Page 1 of 2




           In the United States Court of Federal Claims
                                            No. 17-877C
                                       (Filed: July 13, 2020)

***************************************
COMMON GROUND HEALTHCARE              *
COOPERATIVE,                          *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
***************************************

                                             ORDER

        On July 10, 2020, the parties in the above-captioned case filed a joint status report
indicating that they “agree on the amount of the risk corridors payments owed to each class
member” but disagree on the amount that should be paid to one class member––Freelancers CO-
OP of New Jersey (“Freelancers”)––due to defendant’s contention that Freelancers owes
Affordable Care Act debts that should “be offset against its risk corridors payment.” They
therefore propose that the previously certified Risk Corridors Class be divided into two
subclasses pursuant to Rule 23(c)(5) of the Rules of the United States Court of Federal Claims
(“RCFC”): one “consist[ing] of the class members without any dispute with the government” and
the other consisting of Freelancers. With respect to the former proposed subclass, the parties
represent that they “are prepared to enter into a stipulated judgment” by July 17, 2020. With
respect to the latter proposed subclass, the parties propose filing a joint status report by July 17,
2020, “setting forth the remaining legal issues and a short statement of the parties’ respective
positions on those issues, as well as the parties’ positions on the treatment of Freelancers’ risk
corridor claim during the pendency of the parties’ offset dispute.”

       The court approves the parties’ proposal. Consequently, by no later than Friday, July
17, 2020, the parties shall file the following:

       •   A joint motion requesting that the previously certified Risk Corridors Class be
           divided into two subclasses pursuant to RCFC 23(c)(5) and that the court enter
           an RCFC 54(b) judgment with respect to the proposed subclass that includes
           the class members without any dispute with the government; and
Case 1:17-cv-00877-MMS Document 100 Filed 07/13/20 Page 2 of 2




•   The aforementioned joint status report.

IT IS SO ORDERED.

                                              s/ Margaret M. Sweeney
                                              MARGARET M. SWEENEY
                                              Chief Judge




                                        -2-
